                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In Re:
    Renee M. Kronsperger,                                         CHAPTER 13
                                                                  CASE NO:15-48663
       Debtor(s).                                                 Hon. Maria L. Oxholm
_________________________________/

                DEBTOR’S MOTION TO BORROW TO FINANCE AUTOMOBILE

        NOW COMES Debtor, Renee Kronsperger, by and through her undersigned counsel, for the

purpose of seeking Court permission to allow Debtor to incur post-petition debt as follows:

        1.      That the within Chapter 13 Petition was commenced June 4, 2015.

        2.      That the Chapter 13 Plan was confirmed October 30, 2015

        3.      That it is necessary for the Debtor(s) to incur post-petition debt of more than $2,000.00 for

the reason that Debtor(s) prior vehicle, a 2007 Pontiac G6, is no longer operational due to high mileage and

needs frequent repairs.

        4.      The amount of post-petition debt to be incurred is $17,242.64, which will be paid directly

by the Debtor(s) to Regional Acceptance Corp, or similar finance company in monthly installments of

$416.45, with interest at the rate of 20.95% for a term of no more than 66 months. Debtors will contribute

a down payment of $1,000, which will come from a family contribution. See attached Exhibit 6.

        WHEREFORE, the Debtor(s) pray(s) that the Court grant the relief requested and allow Debtor(s)

to incur post-petition debt as specified above.

                                                                  Respectfully submitted,
        Dated: April 18, 2019
                                                                  /s/ William C. Babut
                                                                  William C. Babut (P41099)
                                                                  Babut Law Offices, P.L.L.C.
                                                                  700 Towner Street
                                                                  Ypsilanti, MI 48198
                                                                  734-485-7000
                                                                  wbabut@babutlaw.com




  15-48663-mlo         Doc 35      Filed 04/18/19      Entered 04/18/19 11:07:52            Page 1 of 6
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In Re:
    Renee M. Kronsperger,                                          CHAPTER 13
                                                                   CASE NO:15-48663
       Debtor(s).                                                  Hon. Maria L. Oxholm
_________________________________/

            ORDER ALLOWING DEBTOR TO BORROW TO FINANCE AUTOMOBILE

        This matter having come on for consideration based upon the filing of a Motion to Borrow to

Finance Automobile pursuant to E.D. Mich. L.B.R. 9014-1, a Certification of Non Response having been

filed, the required notice having been provided, and the Court being otherwise sufficiently advised in the

premises;



        IT IS HEREBY ORDERED that Debtor(s) is/are allowed to incur post-petition debt in in order

to purchase a year 2017, Chevy Equinox or similar vehicle in the amount of $17,242.64, which will be paid

directly by the Debtor(s) to Regional Acceptance Corp, or similar finance company, in monthly installments

of $416.45, with interest at the rate of 20.95%, for a term of no more than 66 months. Debtor will contribute

a down payment of $1,000, which will come from a family contribution.



        IT IS FURTHER ORDERED that this Order shall be valid for 90 days after entry with the Court

and Debtor(s) shall provide the Trustee with copies of financing documents evidencing the terms of the

purchase including the name and address of the secured creditor within 14 days of purchase.




                                                 Exhibit 1




  15-48663-mlo         Doc 35      Filed 04/18/19      Entered 04/18/19 11:07:52           Page 2 of 6
                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION

In Re:
    Renee M. Kronsperger,                                                         CHAPTER 13
                                                                                  CASE NO:15-48663
       Debtor(s).                                                                 Hon. Maria L. Oxholm
_________________________________/

             NOTICE OF DEBTOR’S MOTION TO BORROW TO FINANCE AUTOMOBILE

    The Debtor(s) has/have filed papers with the Court allowing Debtor(s) to incur post-petition debt

Your rights may be affected. You should read these papers carefully and discuss them with your attorney
if you have one in this bankruptcy case. (If you do not have an attorney you may wish to consult one).

If you do not want the Court to grant the Motion to Incur Post-Petition Debt, or if you want the Court to
consider your views on the motion within 14 days you or your attorney must:

     1.         File with the Court a written response or an answer explaining your position at: 1

                                                    United States Bankruptcy Court
                                                            211 W. Fort St.
                                                          Detroit, MI 48226

If you mail your response to the Court for filing, you must mail it early enough so the Court will receive it
on or before the FOURTEENTH (14th) day from the date of this motion.

You must also mail a copy to:

                        Tammy L. Terry                                            Babut Law Offices, PLLC
                        Standing Chapter 13 Trustee                               Attorneys for Debtor
                        535 Griswold, Ste. 2100                                   700 Towner St.
                        Detroit, MI 48226                                         Ypsilanti, MI 48198


     2.         If a response or answer is timely filed and served, the Court will schedule a hearing on the
                matter and you will be notified as to the time and date of the hearing.

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the motion, and may enter an order granting that relief.
                                      (Signature page to follow)


1
    Response or answer must comply with F.R. Civ. P. 8(b), (c), and (e)




      15-48663-mlo               Doc 35         Filed 04/18/19            Entered 04/18/19 11:07:52      Page 3 of 6
Dated: April 18, 2019
                                                                /s/ William C. Babut
                                                                William C. Babut (P41099)
                                                                Babut Law Offices, P.L.L.C.
                                                                700 Towner Street
                                                                Ypsilanti, MI 48198
                                                                734-485-7000
                                                                wbabut@babutlaw.com




                                           EXHIBIT 2




  15-48663-mlo          Doc 35   Filed 04/18/19   Entered 04/18/19 11:07:52    Page 4 of 6
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In Re:
    Renee M. Kronsperger,                                        CHAPTER 13
                                                                 CASE NO:15-48663
       Debtor(s).                                                Hon. Maria L. Oxholm
_________________________________/

                                     CERTIFICATE OF SERVICE

I hereby certify that on April 18, 2019, I electronically filed the Motion to Borrow to Finance Automobile,
Notice of Motion to Borrow to Finance Automobile, Notice and Proposed Order with the Clerk of the Court
using ECF System, which will send notification to the following:

All interested parties on the attached Matrix



Dated: April 18, 2019
                                                         /s/ Kim Justice
                                                         Kim Justice
                                                         Babut Law Offices, P.L.L.C.
                                                         700 Towner Street
                                                         Ypsilanti, MI 48198
                                                         734-485-7000
                                                         kim@babutlaw




                                                EXHIBIT 4




  15-48663-mlo         Doc 35     Filed 04/18/19      Entered 04/18/19 11:07:52           Page 5 of 6
15-48663-mlo   Doc 35   Filed 04/18/19   Entered 04/18/19 11:07:52   Page 6 of 6
